Citation Nr: 1509015
Decision Date: 03/02/15	Archive Date: 04/16/15

Citation Nr: 1509015	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  08-29 083	)	DATE MAR 02 2015
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the October 2014 Board of Veterans' Appeals (Board) decision denying an initial rating in excess of 20 percent for service-connected diabetes mellitus, type II, with bilateral diabetic cataracts, should be vacated.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type 2, with bilateral diabetic cataracts.

3.  Entitlement to a separate rating for bilateral diabetic cataracts.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.

In April 2010, the Board remanded this claim to schedule a hearing for the Veteran.  That hearing was held before the undersigned Veterans Law Judge (VLJ) in July 2010, and a transcript of the hearing has been associated with the claims folder.  In December 2010, the Board again remanded the issues on appeal for further development. 

In October 2014, the Board issued a decision denying an initial rating in excess of 20 percent for service-connected diabetes mellitus, type 2, with bilateral diabetic cataracts and remanding the issue of entitlement to a separate rating for bilateral diabetic cataracts.  In December 2014, the Veteran's representative filed a motion to vacate the October 2014 Board decision.

The issues of an initial rating in excess of 20 percent for service-connected diabetes mellitus, type 2, with bilateral diabetic cataracts, and entitlement to a separate rating for bilateral diabetic cataracts, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will inform the Veteran when further action, on her part, is needed.



FINDINGS OF FACT

1.  On October 7, 2014, the Board issued a decision denying an initial rating in excess of 20 percent for service-connected diabetes mellitus, type 2, with bilateral diabetic cataracts and remanding the issue of entitlement to a separate rating for bilateral diabetic cataracts.

2.  Evidence pertinent to the appeal decided in the October 7, 2014 Board decision was in VA's possession at the time of the decision but was not provided to the Veteran's representative. 


CONCLUSION OF LAW

The criteria for vacating the October 7, 2014 Board decision with regard to the claims for an initial rating in excess of 20 percent for service-connected diabetes mellitus, type 2, with bilateral diabetic cataracts, and entitlement to a separate rating for bilateral diabetic cataracts, have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).


VACATUR

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).  The failure to allow the Veteran to have relevant evidence considered by her representative is an example of a circumstance where denial of due process of the law will be conceded.  38 C.F.R. § 20.904(a)(1).

As noted above, this matter was before the Board in October 2014, at which time the Board issued a decision on the Veteran's claims for an initial rating in excess of 20 percent for service-connected diabetes mellitus, type 2, with bilateral diabetic cataracts, and entitlement to a separate rating for bilateral diabetic cataracts.  Prior to the October 2014 Board decision, the Veteran had authorized The American Legion, through a properly executed VA Form 21-22, to represent her in all matters pertaining to her claims. 

In its July 2014 Written Brief Presentation, a representative of The American Legion informed the Board that the Board's records no longer showed that The American Legion was the Veteran's representative, and sought clarification of the issue, as well as the opportunity to review the Veteran's file. 

On December 1, 2014, a representative of The American Legion filed a Motion to Vacate, indicating the organization was still the Veteran's authorized representative.  Further, the representative alleged that new records had been associated with the Veteran's file, but that representatives of the organization were not given the opportunity to review the entire record and provide representation. 

Pursuant to 38 C.F.R. § 20.904(a)(1), the Board denies a Veteran due process when, through action or inaction, an appellant is denied the right to representation.

As the Veteran has executed a valid VA Form 21-22, authorizing The American Legion to be her representative, and as the Veteran's complete file was not made available to her representative, the Board finds that the Veteran was denied due process of law.  Accordingly, the Board's October 2014 decision regarding the claims for an initial rating in excess of 20 percent for service-connected diabetes mellitus, type 2, with bilateral diabetic cataracts, and entitlement to a separate rating for bilateral diabetic cataracts, should be vacated on these grounds.  The Board must therefore vacate that decision and enter a new decision addressing the claims on appeal.


ORDER

The October 2014 Board decision that denied the claim for an initial rating in excess of 20 percent for service-connected diabetes mellitus, type 2, with bilateral diabetic cataracts, and remanded the issue of entitlement to a separate rating for bilateral diabetic cataracts, is vacated.


REMAND

As indicated above, in the December 2014 Motion to Vacate, the Veteran's representative indicated that they were not provided with access to the entirety of the Veteran's claims file.  Specifically, the Veteran's representative noted medical records had been added to the file following the Board's previous remand, but that they had not been made available for review.  The Veteran's representative noted especially that he had been denied access to medical records dated after May 2012.

The Board's review of the claims file shows that, during the pendency of the appeal, the Veteran's paper claims file was fully converted to an electronic one, utilizing VA's Virtual VA system (VVA) and the Virtual Benefit Management System (VBMS).  Review of the Veteran's file in VBMS reveals the possibility that there are multiple documents missing from the Veteran's claims file.  Specifically, the Veteran's VBMS file contains documents dated prior to May 29, 2012 and after January 15, 2014, with no documents from the intervening time period.  Her VVA file contains a rating decision on an unrelated matter, dated September 2012, and medical records from July and August 2012, and medical records from April 2013. 

A review of the Veteran's VVA file and the Veterans Appeals Control and Locator System (VACOLS) show that several issues have been appealed to the Board, including service connection for a deviated septum, diabetic neuropathy, and hypertension, and an increased rating for bilateral peripheral neuropathy of the upper and lower extremities.  However, the claims file, to include both Virtual VA and VBMS, does not contain the documentation relevant to these claims, such as a copy of the Veteran's claim, notice of disagreement, statement of the case, or substantive appeal.  

Therefore, due to the likelihood of missing documentation that could be relevant to the issues on appeal in the present case, the Board finds that further development of the Veteran's claims file is necessary.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [AOJ's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

In addition, given the need to remand for other reasons, the AOJ should also attempt to obtain any outstanding VA treatment records, not considered above.  The Veteran's file in both VVA and VBMS contain treatment records dated through October 2014.  Therefore, the AOJ should obtain all treatment records dated from October 2014 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the necessity of obtaining treatment records dated from October 2014 and inform her that she may submit these records herself or authorize VA to obtain them on her behalf.  After securing any necessary authorization from her, obtain the identified records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Identify any documents missing from the Veteran's virtual claims file, to include those that may not have been added to the virtual file during the conversion thereto.  Once all documentation has been identified, associate it with the Veteran's file.

3.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to that directed above, is required.  If further action is required, it should be undertaken prior to further action.

4.  After the development requested above has been completed, provide the Veteran's authorized representative, The American Legion, with the opportunity to review the file and provide a presentation based thereon.  Thereafter, the case should be returned to the Board for adjudication.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


Citation Nr: 1444601	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  08-29 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type 2, with bilateral diabetic cataracts.  

2.  Entitlement to a separate rating for bilateral diabetic cataracts.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2010, the Board remanded this claim to schedule a hearing for the Veteran.  The requested hearing was conducted in July 2010 by the undersigned Veterans Law Judge.  A transcript of the hearing was associated with the claims file.  In December 2010, the Board again remanded the issue on appeal for further development.  

The Board notes that the issues of entitlement to service connection for tinnitus and posttraumatic stress disorder (PTSD) were properly developed for appeal and were remanded in the December 2010 remand.  While on appeal, these claims were granted by the AOJ in a March 2012 rating decision.  As such, the March 2012 rating decision represents a full grant of the benefits sought for these claims, and these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  

Additionally, new evidence was added to the record since the May 2012 supplemental statement of the case.  However, the Veteran submitted a waiver of AOJ consideration of new evidence in May 2012.  38 C.F.R. § 20.1304(c).   Therefore, the Board may properly consider such newly received evidence.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in these electronic files reveals VA treatment records dated from January 2011 to January 2014 and the July 2014 Appellate Brief.  The remainder of the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

A review of the Veteran's Virtual VA file and the Veterans Appeals Control and Locator System (VACOLS) further reveals that several issues have been appealed to the Board, including service connection for a deviated septum, diabetic nephropathy, and hypertension and an increased rating for bilateral peripheral neuropathy of the upper and lower extremities.  The Board does not have jurisdiction of these issues, as relevant documentation indicating jurisdiction have not been received.  In this regard, the Board notes that VACOLS indicates these claims have been certified to the Board in September 2014, yet the Veteran's claims file, including the electronic files, in the Board's possession do not contain the documents relevant to these claims, such as a copy of the Veteran's claim, notice of disagreement, statement of the case, or substantive appeal.  The Board notes that the AOJ should develop these issues and forward to the Board if the appeal of such has been perfected.  


FINDING OF FACT

The Veteran's diabetes mellitus, type 2, requires oral hypoglycemic agents and a restricted diet but does not require insulin or regulation of activities.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type 2 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.119, Diagnostic Code (DC) 7913 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As relevant to the Veteran's underlying service connection claim, a March 2007 letter, sent prior to the June 2007 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate her service connection claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the June 2007 rating decision granted service connection for the Veteran's diabetes mellitus and assigned an initial 20 percent rating, effective February 16, 2007.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for diabetes mellitus was granted and an initial rating assigned in the June 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also satisfied its duty to assist the Veteran in the development of her claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service VA treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in December 2007, January 2011, and April 2013 (in connection with a TDIU claim) with respect to her diabetes.  The Board finds that these examinations are adequate for adjudication purposes.  In this regard, such was predicated on an interview with the Veteran, a review of the record, and a full examination, addressing relevant rating criteria.  The examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120,124 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted in the Introduction, in April 2010 and December 2010, the Board remanded this case for additional development with respect to the issue on appeal.  The April 2010 remand directed the RO to schedule the Veteran for a Board hearing, which was conducted in July 2010.  The December 2010 remand directed the RO to obtain updated private and VA treatment records, afford the Veteran an updated VA examination with respect to her diabetes mellitus, and readjudicate the claim in a supplemental statement of the case.  Updated treatment records were added to the claims file following this remand.  A letter was sent to the Veteran in December 2010 informing her of the need for updated records.  No response was received.  As noted above, updated VA examinations were conducted in January 2011 and April 2013.  The claim was readjudicated in May 2012.  

The Board finds that the AOJ has substantially complied with the December 2010 remand directives with regard to the claim decided herein, such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.  


II.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's service-connected diabetes mellitus, type 2, has been rated by the RO under the provisions of DC 7913.  DC 7913 provides a 20 percent rating for diabetes requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating requires the use of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total rating of 100 percent is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note 1 to DC 7913 provides that compensable complications from diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation; however, noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913.  

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under DC 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

A private treatment record dated October 2006 noted that the Veteran's diabetes had never been treated with insulin and that she had no hypoglycemia.  A December 2007 VA examination noted that the Veteran was taking medication to control her diabetes.  A hospitalization in 2001 or 2002 for hyperglycemia was noted.  The examiner noted the Veteran had no hypoglycemic reactions and no ketoacidosis.  The Veteran was noted to be on a restricted diet with no activity restrictions.  

The January 2011 VA examiner reported no history of diabetes-related hospitalizations.  The examiner noted there were episodes of hypoglycemia reactions and ketoacidosis but that neither required hospitalization.  The examiner noted that the Veteran saw her diabetic care provider monthly or less due to these episodes.  The examiner further noted that the Veteran was not instructed to follow a restricted diet nor was she restricted in her ability to perform strenuous activities.  

An April 2013 VA examination reported that the Veteran's diabetes was managed by restricted diet and prescribed oral hypoglycemic agents.  The examiner noted no regulation of activities.  The Veteran was noted to visit her diabetic care provider less than twice a month and to have no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.  The examiner noted progressive unintentional weight loss and loss of strength attributable to the Veteran's diabetes.  

In order to warrant a rating in excess of 20 percent, the Veteran's diabetes mellitus, type 2, must require insulin, restricted diet, and regulation of activities.  The Board notes that while the Veteran has a restricted diet, at no time on appeal has she required insulin or a regulation of activities.  Treatment records dating back to October 2006 indicate that the Veteran was not on insulin and that she required only hypoglycemic agents.  Furthermore, the VA examiners have explicitly noted that the Veteran's activities are not restricted.  Thus, the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type 2.  

With regards to complications associated with the Veteran's diabetes, the Board notes that the Veteran has been diagnosed and treated for bilateral peripheral neuropathy of the upper and lower extremities.  Service connection for the Veteran's neuropathy has been granted and separate disability ratings have been assigned.  As noted in the Introduction, these ratings are on appeal and not yet before the Board.  The same is true for diabetic nephropathy and hypertension.  

The Board notes that the evidence of record does not support a finding of diabetic retinopathy.  In this regard, a private treatment record dated October 2006 noted no diabetic retinopathy.  An August 2007 VA examination of the Veteran's eyes also noted no diabetic retinopathy.  This was again noted in a July 2012 VA treatment record.  Thus, the Veteran is not entitled to a separate disability rating for such.  

Finally, the Veteran has been granted service connection for bilateral diabetic cataracts. This complication of diabetes is addressed in the Remand section below.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected diabetes mellitus.  See Fenderson, supra.  However, the Board finds that her symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability are not warranted.  

In assessing the severity of the diabetes mellitus under consideration, the Board has considered the Veteran's assertions regarding her symptoms, which she is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher ratings pursuant to the applicable criteria pertinent to this appeal.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The Board has considered the Veteran's treatment for her diabetic symptoms and found that such are contemplated by the Diagnostic Code.  Additionally, as discussed above, all manifestations of her diabetes mellitus have been considered and addressed in the awarding of separate disability ratings for such.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  

Furthermore, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that the Veteran was awarded a total disability rating due to individual unemployability (TDIU) in September 2014.  As such, this issue need not be discussed herein.  

In summary, the Board finds that the preponderance of the evidence is against the grant of a disability rating greater than 20 percent for the Veteran's service-connected diabetes mellitus, type 2.  There is no reasonable doubt as to a material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, must be denied.  


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type 2, is denied.  


REMAND

With respect to the Veteran's bilateral diabetic cataracts, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In this regard, the Board notes that VA treatment records dated December 2010 noted the Veteran had a diagnosis of bilateral cataracts with mild visual significance.  In a January 2011 VA examination of the eyes, the examiner noted the Veteran's diagnosis of cataracts was very significant.  VA treatment records dated August 2012 reported that the Veteran's vision was worse with full visual field.  In May 2013, an eye examination noted full to finger count visual field.  The Veteran's cataracts were noted to significantly affect her vision.  

Thus, the Board finds that the evidence of record indicates a worsening of the Veteran's vision secondary to service-connected diabetic cataracts. As such, the Veteran should be afforded a new VA examination to determine the current nature and severity of her bilateral diabetic cataracts in order to determine if a separate compensable disability rating can be assigned.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system since January 2014.  

2.  Ask the Veteran to identify any outstanding treatment records associated with her bilateral diabetic cataracts and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and her representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and severity of her bilateral diabetic cataracts.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The results of visual field testing must be recorded on a standard Goldmann chart, and the Goldmann chart must be included with the examination report.  

The pertinent rating criteria must be provided to the examiner.  The examiner must provide a detailed rationale for all conclusions reached.  

4.  After the above development is completed, re-adjudicate the claim, to include making a determination whether the Veteran's bilateral diabetic cataracts should be considered separately from the Veteran's service-connected diabetes mellitus.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


